Exhibit Daybreak Oil and Gas, Inc. 601 West Main AveSuite 1012Spokane, WA99201 Office: 232-7674Fax: (509) 455-8483 ETHICAL BUSINESS CONDUCT POLICY STATEMENT INTRODUCTION "Quality and Integrity" has been a part of Daybreak Oil and Gas, Inc. (hereinafter called the Company) since its inception.Truthfulness, honesty, fairness, to each other, our Company, and to our investors, customers and suppliers are the ethical standards, by which we live and work. Each person who is an officer, director, employee or private contractor of the Company is a Company "associate" and has a responsibility to deal ethically in all aspects of the Company's business and to comply fully with all laws, regulations, and Company policies.
